 380325 NLRB No. 57DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In his fourth Conclusion of Law, the judge inadvertently ne-glected to state that the appropriate unit excludes casual and tem-porary employees. The parties stipulated to these exclusions. We
correct the judge™s inadvertent error.We delete the judge™s reference, in the remedy section of his deci-sion, to Florida Steel Corp., 231 NLRB 651 (1977). We also amendthe judge™s remedy to provide that backpay shall be computed in the
manner provided in Ogle Protection Service, 183 NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971), rather than F.W. Woolworth
Co., 90 NLRB 289 (1950).2In accord with Excel Container, Inc., 325 NLRB No. 14 (Nov.7, 1997), we shall change the date in par. 2(e) of the recommended
Order from March 18, 1996, to January 29, 1996, the date of the
first unfair labor practice.1After the close of the hearing the General Counsel moved for theadmission of documents into evidence as part of the General Coun-
sel™s formal papers 1(a)Œ1(o) to be marked as G.C. Exhs. 1(p): Re-
spondent™s motion to withdraw or dismiss complaint); 1(q): state-
ment in opposition to Respondent™s motion to dismiss complaint;
and 1(r): Board™s Ruling on Respondent™s motion to withdraw or
dismiss complaint. Pursuant to Sec. 102.26 of the Board™s Rules and
Regulations and in view of the fact that the Respondent does not op-
pose the motion, I, therefore, grant the motion and receive into evi-
dence these documents as G.C. Exhs. 1(p)Œ1(r).Sunrise Nursing Home, Inc. and Local 200A, Serv-ice Employees International Union. Cases 3ŒCAŒ19950 and 3ŒCAŒ20311February 27, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSLIEBMANANDBRAMEOn September 19, 1997, Administrative Law JudgeJesse Kleiman issued the attached decision. The Re-
spondent filed exceptions, a supporting brief, and a
reply brief to the General Counsel™s answering brief.
The General Counsel filed an answering brief to the
Respondent™s exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and con-
clusions1and to adopt his recommended Order asmodified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Sun-
rise Nursing Home, Inc., Oswego, New York, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.Substitute the following for paragraph 2(e).
‚‚(e) Within 14 days after service by the Region,post at its facility in Oswego, New York, copies of the
attached notice marked ‚Appendix.™32Copies of thenotice, on forms provided by the Regional Director for
Region 3, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency ofthese proceedings, the Respondent has gone out ofbusiness or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since January 29, 1996.™™Naima R. Clarke, Esq. and Ronald Scott, Esq., for the Gen-eral Counsel.Linda Alario, Esq. (Bryant, O™Dell & Basso, LLP), for theRespondent.DECISIONSTATEMENTOFTHE
CASEJESSEKLEIMAN, Administrative Law Judge. Upon thebasis of a charge filed on March 18, 1996, by Local 200A,
Service Employees International Union (the Union), in Case
3ŒCAŒ19950 and a charge and amended charge filed by the
Union on September 30, 1996, and October 16, 1996, respec-
tively, in Case 3ŒCAŒ20311, against Sunrise Nursing Home,
Inc. (the Respondent or Sunrise), an order consolidating
cases, amended consolidated complaint and notice of hearing
was issued on December 20, 1996, alleging that the Re-
spondent had failed and refused to bargain collectively with
the exclusive bargaining representative of its employees in
violation of Section 8(a)(1) and (5) of the National Labor
Relations Act (the Act). By amended answer timely filed, the
Respondent denied the material allegations in the amended
consolidated complaint and raised certain affirmative de-
fenses.A hearing was held before me in Oswego, New York,from January 6 through 8, 1997. Subsequent to the close of
the hearing the General Counsel and the Respondent filed
briefs.On the entire record1and the briefs of the parties and onmy observation of the witnesses, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENT
The Respondent, at all times material, is and has been acorporation, with an office and place of business located at
17 Sunrise Drive, Oswego, New York (the Respondent™s fa-
cility), and has been engaged in the operation of a nursing
home. Annually, the Respondent in the conduct of its busi-
ness operations derives gross revenues in excess of $100,000
and annually receives at its Oswego, New York facility Fed-
eral medicare funds in excess of $10,000. The amended con-
solidated complaint alleges, the Respondent admits, and IVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00380Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 381SUNRISE NURSING HOME2Also see Nephi Rubber Products Corp. v. NLRB, 976 F.2d 1361(10th Cir. 1992).3By motion dated August 7, 1996, the Respondent requested thatthe complaint be withdrawn on the ground that the Region failed to
adequately investigate the facts or, in the alternative, that the com-
plaint be dismissed lacking merit. Counsel for the General Counsel
opposed the motion on April 29, 1996. By letter dated September
10, 1996, the Board denied the Respondent™s motion in its entirety.
Also see fn. 1, here.find that the Respondent is now, and has been at all timesmaterial, an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act. I also find
that the Respondent has been a health care institution within
the meaning of Section 2(14) of the Act.The Successorship IssueThe amended consolidated complaint alleges and the Re-spondent admits that the Respondent became the receiver of
the Harr-Wood Nursing Home about April 21, 1995, and
since then has continued to operate the business of Harr-
Wood and has employed as a majority of its employees indi-
viduals who were previously employees of Harr-Wood. The
amended consolidated complaint also alleges that based on
this and the fact that the Respondent continues to operate the
business of Harr-Wood in ‚‚basically unchanged form™™ the
Respondent has ‚‚continued the employing entity and is a
successor to Harr-Wood.™™ The Respondent denies these alle-
gations.An employer, generally, succeeds to the collective-bargain-ing obligation of a predecessor if a majority of its employ-
ees, consisting of a ‚‚substantial and representative com-
plement,™™ in an appropriate bargaining unit are former em-
ployees of the predecessor and if the similarities between the
two operations manifest a ‚‚substantial continuity between
the enterprises.™™ Fall River Dyeing Corp. v. NLRB, 482 U.S.27, 41Œ43 (1987), citing, inter alia, NLRB v. Burns Inter-national Security Services, 406 U.S. 272, 290 fn. 4 (1972).Also see Task Force Security & Investigation, 312 NLRB412 (1993).The Supreme Court in Fall River, supra at 43, summarizedthe factors relevant to determining continuity as follows:[W]hether the business of both employers is essentiallythe same; whether the employees of the new company
are doing the same jobs in the same working conditions
under the same supervisors, and whether the new entity
has the same production process, produces the same
products, and has basically the same body of customers.The court further instructed that these characteristics of thesubstantial continuity factor were to be assessed primarily
from the perspective of the involved employees, that is,
‚‚whether ‚those employees who have been retained will ...

view their job situations as essentially unaltered.™™™ Id.,
quoting Golden State Bottling Co. v. NLRB, 414 U.S. 168,184 (1973).2Further, although each factor must be analyzedseparately, they must not be viewed in isolation and ulti-
mately, it is the totality of the circumstances which is deter-
minative. See Fall River, supra.Moreover, as recognized in NLRB v. Burns InternationalSecurity Services, Inc., supra, successorship may dependupon the continued appropriateness of the bargaining unit. As
stated by the Supreme Court in Burns at 280.It would be a wholly different case if [the successor™s]operational structures and practices [were so different
that the existing] bargaining unit was no longer an ap-
propriate one.In construing this provision, the Board has held that in ‚‚allof the Board cases in which successorship was found are
predicated on the finding that the predecessor™s bargaining
unit remained intact under the successor and continued to be
an appropriate unit .... A 
determination must therefore bemade as to the integrity of the [predecessor] bargaining unit
after the transfer ....™™ 
Border Steel Rolling Mills, Inc.,204 NLRB 814 (1973). While the Board has held subsequentto Burns, supra, that employees acquired from a predecessor‚‚themselves must constitute an appropriate unit,™™ Irwin In-dustries, 304 NLRB 78 (1991), the Board however, has alsoheld that the Act does not require an evidently only, ulti-
mately, or most appropriate unit, but only that it be at least
appropriate in nature. Vincent M. Ippolito, Inc., 313 NLRB715 (1994), Morand Bros. Beverage Co., 91 NLRB 409(1950).In this case the Respondent admits that it has continuedto operate the business of Harr-Wood presumably as a nurs-
ing home, in basically unchanged form, employing as a ma-
jority of its employees, individuals who were previously em-
ployees of Harr-Wood in a bargaining unit appropriate for
the purposes of collective bargaining. Under these cir-
cumstances I find and conclude that the Respondent has con-
tinued the employing entity and is a successor to Harr-Wood.II. THELABORORGANIZATIONINVOLVED
Local 200A, Service Employees International Union is alabor organization within the meaning of Section 2(5) of the
Act.Also, the parties stipulated that the following employees ofthe Respondent (the unit) constitute a unit appropriate for the
purposes of collective bargaining within the meaning of Sec-
tion 9(b) of the Act.All regularly scheduled full-time and part-time serviceand maintenance, technical and clerical employees em-
ployed by Respondent, excluding all professional, man-
agerial and confidential employees, casual employees,
temporary employees, guards and supervisors as defined
in the Act, as amended.III. THEALLEGEDUNFAIRLABORPRACTICES
The amended consolidated complaint alleges that the Re-spondent violated Section 8(a)(1) and (5) of the Act by uni-
laterally changing the pay rate of a bargaining unit employee
and by unilaterally taking back accrued vacation days from
bargaining unit employees without prior notice to the Union
and without affording the Union an opportunity to bargain
with the Respondent with respect to this conduct. The Re-
spondent denied these allegations.3BackgroundThe Respondent is a 120-bed nursing home. On April 21,1995, Joseph Castaldo, the Respondent™s current president,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00381Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The Respondent and the Union later agreed to exclude casual andtemporary employees from the bargaining unit.On July 20, 1992, the Union was certified as the exclusive collec-tive-bargaining representative of the above unit employees employed
by Harr-Wood. From about July 20, 1992, to April 21, 1995, based
on Sec. 9(a) of the Act, the Union had been the exclusive collective-
bargaining representative of the unit employees employed by Harr-
Wood.5The Respondent continued the practice of paying some CNAs ata rate higher than the scale in the Harr-Wood agreement.6Representing the Respondent at this meeting were JosephCastaldo, the Respondent™s president, Leffler, the Respondent™s prior
administrator, Jim Donohue, the new administrator, and Robert
Basso, Esquire, the Respondent™s attorney. For the Union were
Perry, Beth Barrett, a union representative and members of the em-
ployees™ negotiating committee.7When cross-examined by the Respondents™ counsel who phrasedthe questions in terms of Perry having raised this issue at the Janu-
ary 18, 1996 meeting, as one involving the reduction of GPN sala-
ries paid to employees who were in reality classified as CNA™s,
Perry responded, ‚‚After I brought it up.™™ Basso™s affidavit dated
August 7, 1996, states that Perry had ‚‚demanded, in a loud voice,
to know why Sunrise had ‚reduced GPN wages!™™ Castaldo testified
that Perry had complained about the reduction in wages of ‚‚Nurses
Aides and GPN™s. ... She called them both Nurses Aides and

Graduate Practical Nurses.™™was appointed receiver of what was then known as Harr-Wood Nursing Home. From April 21, 1995, to approximately
April 21, 1996, the Respondent operated as Joseph Castaldo,
Receiver d/b/a Sunrise Nursing Home. On April 21, 1996,
the Respondent became incorporated as Sunrise Nursing
Home, Inc.At the time the Respondent took over Harr-Wood NursingHome, the Union represented all regularly scheduled full-
time and part-time service and maintenance, technical, and
clerical employees, excluding all professionals, managerial
and confidential employees.4There was also a current collec-tive-bargaining agreement in place (the Harr-Wood Agree-
ment), the effective date of which was November 1, 1992,
to September 30, 1995. By letter dated May 5, 1995, the Re-
spondent recognized the Union as the collective-bargaining
agent of its employees and further informed the Union that
it was rejecting the Harr-Wood Agreement, and that it would
review the wages and other terms and conditions of employ-
ment of bargaining unit employees in order that it might set
their initial terms and conditions of employment. The Re-
spondent also expressed an intention to consult with the
Union before setting initial terms and conditions of employ-
ment.Thereafter, on May 15, 1995, the Respondent and theUnion met to discuss this matter and to determine the sub-
stance of the labor agreement between the Union and Harr-
Wood. By letter dated May 25, 1995, the Respondent set ini-
tial terms and conditions of employment for the bargaining
unit which included the wages as contained in the Harr-
Wood Agreement, ‚‚together with such modifications, clari-
fications, addenda, policies, practices and understandings, as
may exist as of May 24, 1995.™™ The letter listed a number
of exclusions, none of which made reference to the hourly
wages of bargaining unit employees. Bargaining negotiations
for a new collective-bargaining agreement began in July
1995. There were approximately 22 collective-bargaining ses-
sions, between July 10, 1995, and May 20, 1996. Robert H.
Basso, an attorney, and Castaldo served as the lead nego-
tiators for the Respondent. The Union™s bargaining commit-
tee™s chief spokesperson was Beth Barrett.A. The Evidence1. The change in the hourly wage ofBernadetteGrinnell
In July 1980, Bernadette Grinnell was hired by Harr-WoodNursing Home as a graduate practical nurse (GPN). A GPN
is one who has graduated from nursing school but has not
taken and/or passed the state board exam to become a nurse,
By permit, which lasts for 1 year, a GPN may perform nurs-
ing duties; however, she is required to pass the state board
exam within that year. New York State Education Law Sec-
tion 6907. Grinnell failed to pass the state board exam withinthe requisite period and, consequently, beginning about themiddle of 1981, Grinnell began performing the duties of anurses aide. Harr-Wood did not, however, reclassify her at
the time nor change her wage rate. Thereafter, in 1991, Harr-
Wood required Grinnell to take an oral and written test to
become a certified nurse™s aide (CNA), which she passed and
was then reclassified as a CNA effective January 1, 1992.
Again, there was no change made in her hourly wage. The
above events occurred before the Union became the rep-
resentative of the bargaining unit.As of April 21, 1995, when the Respondent took overHarr-Wood Nursing Home, Grinnell was earning $9.70 per
hourŠa rate above the pay scale for CNA™s as provided for
in the Harr-Wood agreement. As such, Grinnell was recog-
nized as a ‚‚red circled™™ or ‚‚off scale™™ employee by Harr-
Wood and the Union. There were other such ‚‚off scale™™
employees as well, including CNA Betty Ellis and Vicki
Tyler.5In January 1996, the Respondent™s then director of nurs-ing, Dawn Fiedler, advised the then administrator, Edward
Leffler, that there were employees who might be receiving
a GPN rate of pay although they had failed their licensing
exams and were working as nurses aides. Leffler testified
that the Respondents™ concern was that people should be paid
at the rate for the classification of work they were perform-
ing and that salaries should be adjusted for those employees
who were not.Ann Perry, chief union steward and chairperson of theUnion™s bargaining committee at the time, testified that ‚‚that
day or the day™™ before the January 18, 1996 negotiating ses-
sion between the Union and the Respondent, CNA™s Ellis
and Tyler advised her that their wages were to be reduced.
Perry then discussed the matter with Jim Donohue, the new
administrator, who told her that ‚‚there were four people that
the reductions were going to be hit by,™™ and she was shown
a list of names of the affected employees totaling eight in
number. Perry further testified that she was informed of an
effective date for the salary reductions but did not recall the
date.At the January 18, 1996 bargaining session,6Perry arrivedlate and visibly upset immediately raised the issue of the pro-
posed reduction in the wages of certain employees and that
the Respondent had failed to give the Union notice of suchproposed reductions in salaries although it had an obligation
to do so.7She stated that Castaldo was angry at her for com-ing late and for raising the issue of the wage reduction. PerryVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00382Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 383SUNRISE NURSING HOME8Barrett testified that Leffler did not mention that the Respondentwould be reducing the wages of ‚‚offscale™™ employees or CNA™s
and therefore was unaware that Grinnell was among the employees
who would have their wages reduced. Barrett stated that Leffler had
said that employees being paid at a GPN level who were not li-
censed as such or who had failed to pass their board would have
their pay reduced to that of a CNA consistent with their seniority.9Perry testified that she could not remember Leffler having saidthis at the January 18 meeting. Moreover, while Barrett acknowl-
edged that she had heard Leffler testify that he had asked the Union
for ‚‚alternatives™™ to the Respondent™s approach to reduction insome employees wages, she did not say that she had heard him state
this at the meeting.10However, the notes of this meeting in evidence, recorded by An-nette Marie Ayotte, a member of the Union™s bargaining committee,
indicate that this meeting started at 2:15 p.m., despite Basso™s indi-
cation in his affidavit dated August 7, 1996, that the meeting started
at 2 p.m. and Perry arrived at 2:30 p.m., and that discussion on this
issue lasted only from ‚‚2:45 to 2:55™™ p.m., which comports with
Perry™s having arrived at the meeting about one half hour late and
she then immediately interrupted the meeting and raised the issue of
the proposed wage reduction.11This latter from Basso™s affidavit.12Donohue was not called as a witness in this case.13Fiedler did not testify at this hearing.also testified that when she walked into the January 18, 1996meeting, she believed that ‚‚the decision to reduce the
wages™™ of ‚‚Ms. Grinnell and the other employees had al-
ready been made.™™ Perry related that at the time of the Janu-
ary 18, 1996 meeting she had not as yet spoken to Berna-
dette Grinnell about the proposed reduction in her wages.
Perry added that subsequent to the January 18 meeting she
met with Donohue three or four times to discuss the issue
of the proposed wage reductions of different employees and
as to the reasons for the adjustments. Perry could not recall
what was further said at the January 18, 1996 meeting.Union Representative Beth Barrett testified that it was atthe January 18, 1996 meeting that she first learned that
Grinnell™s wages would be reduced along with other employ-
ees when Perry angrily protested the proposed reduction in
wages. Barrett recalled that a loud and unpleasant verbal ex-
change occurred between Perry and Castaldo in which Perry
expressed her consternation at the Respondent™s intent to cut
employees™ wages while Castaldo angrily told Perry that she
was ‚‚rude for being late and that they [the Respondent]
didn™t have to talk to the Union about this, they could cut
their pay.™™ Barrett intimated that while the Union requested
the list of the employees affected by the proposed reduction
in wages of ‚‚red-circled™™ employees, the Respondent failed
to provide such a list.Edward Leffler, the Respondent™s former administrator;testified that at the January 18, 1996 meeting, Perry ‚‚arrived
late after the bargaining session began and was visibly upset
and was screaming about cutting individual employees™ sala-
ries .... 
[S]he was talking about the GPN™s.™™ situation inwhich there was discussions about refiguring rates for those
individuals that were not GPN™s but being paid as GPN™s.™™
Leffler continued;I don™t think she was aware at the time. I mean shereallyŠall she came out and said was that we were ar-
bitrarily, or we were cutting salaries. I don™t even think
that she was aware of the particulars involved at that
time, so I took the opportunity to explain to her and the
rest of the bargaining committee the rationale and what
had transpired prior to her entering the room and what
had transpired at the nursing home and the steps we
had taken ... [a]nd went on to explain to Ann Perry

and the rest of the bargaining team what the rationale
was which is we don™t feel obligated to pay somebody
a rate as a Nurse, a GPN, if they™re functioning as a
Nurses Aide.8Leffler stated that he then asked the Union ‚‚whether or not
they had any alternatives to this approach and they didn™t
have any and offered none.™™9Leffler added that ‚‚those indi-viduals that would be impacted on this ... had been ap-
proached and advised if they want union representation, they
can have union representation.™™ Leffler also testified that at
the next bargaining session, the date of which he could not
remember, the issue of the wage reduction was not discussed
at all.Regarding this Basso testified that Perry had raised theissue of the wage reduction at the January 18, 1997 meeting
and this subject was discussed for over an hour.10Basso re-lated that after Perry had arrived about an half hour late to
the meeting and interrupted negotiations on other issues, she
declared that the Respondent ‚‚had changed the GPN
wages.™™ According to Basso Leffler then explained that the
GPN scale had not been changed, that eight nurses in the
bargaining unit did not have the licenses to perform the work
of GPN™s. That the Respondent had called in these employ-
ees and asked them if they had the requisite licenses and that
‚‚they could have a union representative there,™™ and that
those not qualified as GPN™s would be reclassified as
‚‚Nurses Aides.™™11Basso related that Leffler then said thatthe Respondent would reinstate employees to the GPN classi-
fication on their obtaining their licenses. Leffler also asked
for any suggestions or ideas as to how to resolve this prob-
lem ‚‚that Sunrise was willing to discuss the matter™™ and
since ‚‚nothing was forthcoming™™ Basso felt that they had
exhausted the subject, called for a recess, and the Respond-
ent™s negotiators caucused. Basso added that at subsequent
negotiation sessions the subject of the wage reductions was
not brought up by the Union and the Union failed to either
request negotiations thereon or make any proposals regarding
it.Ayotte™s notes of the January 18, 1996 meeting reflect thatthe Respondent™s administrator, James Donohue stated that
five people are no longer recognized as nurses unless they
take ‚‚a board CNA,™™ and even if they are classified as
CNA™s the Respondent should not pay them as GPN™s.12Also, Perry testified that at the January 18, 1996 meeting or
at a later one, Castaldo stated that ‚‚no CNA deserved that
salary.™™ Castaldo denied having said this.At the time of the January 18, 1997 negotiation session nosalaries had as yet been adjusted and Grinnell™s wage was
not changed from $9.70 an hour to $9.10 an hour until Janu-
ary 28, 1996. Between January 18 and 28, director of nurs-
ing, Dawn Fiedler,13informed Grinnell that ‚‚as of the nextweeks paycheck, your wage is going to be reduced to $9.10
because it was never adjusted when you became a CertifiedVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00383Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Although Grinnell could not establish the date with absolute cer-tainty, it can be inferred from her and Perry™s testimony, that
Grinnell was notified between these dates. ‚‚[N]ext week™s pay-
check™™ in relation to an effective date of January 28 would suggest
that Fiedler informed Grinnell of the change during the week of Jan-
uary 21. Perry testified that she did not talk to Grinnell about her
wage reduction before January 18. Also effective January 21 and 28,
the Respondent reduced the hourly wage of about seven other em-
ployees besides Grinnell, all of whom, except Ellis and possibly
Vicki Tyler, were classified as GPN™s at the time, but did not meet
the requirements of such classification for various reasons.15While Barrett testified that she had received notice of the reduc-tion of Grinnell™s™ wages and that of other employees at the January
18, 1996 meeting, she also stated in her affidavit given to a Board
agent on May 22, 1996, that, ‚‚The Employer did not give the Union
notice before it made changes in the wages of Bernadette Grinnell
and Betty Ellis.™™ Barrett explained this inconsistency in that the
Union had received notice regarding Grinnell™s wage change through
Perry™s protest at the January 18, 1996 meeting and Castaldo™s re-
sponse that the Respondent was not obligated to give the Union no-
tice regarding any wage reductions or changes.Nurses Aide.™™ Grinnell related that she then informed Perryabout that ‚‚the following day.™™14Both Perry and Union Representative Beth Barrett un-equivocally testified that the Respondent did not directly no-
tify them of its decision to reduce the wages of certain bar-
gaining unit employees, including Grinnell.15Moreover,Castaldo™s testimony was confusing about this. At first he
testified that both Perry and Barrett knew about the proposed
reduction in salaries at the January 18, 1996 meeting. On
cross-examination Castaldo stated that he was unsure if Bar-
rett was apprised of Grinnell™s proposed wage reduction, butthat union representatives had been so notified by Donohue.
Castaldo then testified that Donohue had told him that Bar-
rett had been told of the change prior to Grinnell™s actual re-
duction in salary. He finally related that Fiedler had advised
him that she had informed Perry of the intent to reduce
Grinnell™s wages and Castaldo speculated that Perry should
have notified Barrett of the change. Additionally, even as late
as June 1996, Castaldo admitted that he believed that the Re-
spondent was not obligated to notify the Union of the change
in Grinnell™s wages.Perry testified that the Union™s bargaining committee madeno proposals to the issue of the wage reductions at the Janu-
ary 18, 1996 meeting, and discussion of this subject ended
when ‚‚somebody brought up that we needed to go into other
areas that we were dealing at the time.™™ Barrett testified that
the Union offered no proposals at the January 18 or subse-
quent negotiation sessions, regarding the issue of the reduc-
tion in wages because of the Union™s feeling that it was al-
ready a ‚‚done deal™™ by the Respondent. The Union subse-
quently filed grievances on behalf of Grinnell and Tyler and
Ellis when their wages were reduced.At the March 8, 1996 bargaining session (15th), the Unionproposed, among other things, that any ‚‚red circled™™ em-
ployee receive a $500 lump sum bonus in lieu of a wage in-
crease, and that ‚‚off scale™™ employees be recognized by
adding a new 8-year step. According to Basso™s affidavit
dated August 7, 1996, Barrett stated that the Union had no
‚‚red circle™™ or ‚‚off scale™™ list, but there were employees
like Grinnell and Ellis who could be so classified. Basso also
in his affidavit states:Upon information and belief, Sunrise™s determinationto reduce Ms. Grinnell™s wage rate from the GPN scale
to the CNA scale was made on January 28, 1996 after
being thoroughly discussed at the January 18th nego-
tiating session; became a final decision after the Union
had the opportunity to offer a proposal at the February
8th bargaining session, and after the February 21, 1996
Step II grievance.Grinnell worked as a CNA and according to Perry so faras she knew never worked as a nurses aide.2. ‚‚Take Back™™ of accrued vacationNegotiations for a new collective-bargaining agreementbegan in July 1995 and continued until May 1996, with
about 18Œ22 bargaining sessions. The parties agreed to aground rule that economic proposals would be negotiated as
a package. It appears that ‚‚tentative agreements™™ were sub-
ject to the ‚‚ratification of parties.™™ One of the subjects
being negotiated was that of vacations for bargaining unit
employees. When the Respondent took over the nursing
home on April 21, 1995, the vacation schedule in place was
the schedule contained in article 17 of the Harr-Wood agree-
ment. Article 17.1 contained two vacation accrual sched-
ulesŠone for employees hired prior to November 1, 1992
(17.1(a)) and the other for employees hired after that date
(17.1(b)). Under section 17.1(a) employees accrued 10 days
of vacation in the first year of employment, with an addi-
tional day being added in each subsequent year up to year
10. Employees accrued a maximum 25 days of vacation after
15 years. Under article 17.1(b) employees earned 10 days
after 1 year of employment; 15 days after 5 years; 20 days
after 10 years, and the maximum 25 days after 15 years. The
vacation schedule under the Harr-Wood agreement was con-
tinued by the Respondent until May 20, 1996.However, since the Respondent maintained that it had nofinancial liability for vacation that had been earned under
Harr-Wood, the Respondent paid employees only for vaca-
tion accrued after April 21, 1995, using the employees hiring
dates at Harr-Wood, to determine the years of completed
service to calculate vacation. The Respondent permitted em-
ployees to take off, without pay, the vacation days that they
accrued under their Harr-Wood employment.Beth Barrett testified that throughout bargaining the Re-spondent sought concessions to the Harr-Wood vacation
schedule, mainly in the form of having all employees accrue
vacation as if they all began their employment on April 21,
1995. For example, the record shows that on January 18,
1996, the Respondent proposed that section 17.1(a) of the
Harr-Wood schedule be deleted and that employees accrue
vacation under section 17.1(b) at the first level as of April
20, 1996. This proposal was rejected by the Union. The
Union™s counterproposal was to use 17.1(b) effective the first
full month after ratification for all employees but with no
change in their benefit accrual. By no change in their benefit
accrual, the Union intended that employees would accrue va-
cation as of their original date of hire and not the date that
the Respondent became the employer. Barrett testified that
there were many vacation proposals. As late as May 17,
1996, the Respondent™s vacation proposal still included a
provision that the employees™ anniversary date for the pur-
poses of vacation be April 21, 1995. The Union also pro-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00384Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 385SUNRISE NURSING HOME16The ‚‚Loretto™™ agreement was a collective-bargaining agreementsigned between the Union and Loretto Heights, a comparable facility
to the Respondent™s in Oswego, New York, in 1995 while the Union
was negotiating with the Respondent. The ‚‚Loretto™™ schedule pro-
vide for three tiers with a maximum of 20 days™ vacation for those
whose length of continuous service is 10 or more years.17While Basso maintained that Castaldo had not agreed to anytentative agreement with the Union, in an affidavit dated August
1996, given to a Board agent, Basso stated that on information and
belief, on May 20, 1996, the Union and the Respondent reached
agreement on the terms and conditions of a new collective-bargain-
ing agreement, conditioned on a certain guarantee to be furnished by
the pension fund.18The Union contested the existence of any Blake letter althoughit and the Respondent made efforts to find a copy of the letter un-
successfully. The Union filed a grievance regarding the implementa-
tion of the vacation proposal. On August 12, 1996, the grievance
was adjourned so the parties could locate the Blake letter. Efforts
to locate the letter were unsuccessful.19On June 13, 1997, the Union submitted a ‚‚Fact Sheet™™ to itsmembership for a ratification vote which purported to indicate the
terms of the agreement. The ‚‚Fact Sheet™™ stated that the ‚‚Pre-92™™
vacation schedule was being eliminated effective May 20, 1996. The
Union ‚‚Fact Sheet™™ also contained an incomplete sentence that
read, ‚‚Employees who have not used vacation days on or before
May 20, 1996 under the former vacation schedule will be deemed
to have™™ (sic). Blake admitted that with respect to the ratification
vote, the vacation concession was politically sensitive and the Union
did not want to red flag to its membership the concession made on
vacations.posed having all employees earn 10 days of vacation for 1year and then reinstating article 17.1 in its entirety; and im-
plementing article 17.1(b) for all employees, with employees
retaining their original anniversary dates.Marshall Blake, the union president, testified that as ofearly May a stalemate existed between the parties with about
a half dozen issues, including vacation still unresolved. At a
May 10, 1996 meeting between Blake, Barrett, Castaldo, and
Basso, Castaldo presented the Union with information re-
garding the number of employees and the total of vacation
days accrued based on their seniority. This information re-
flected the ‚‚maximum™™ vacation accrued but not the actual
time taken or remaining, or whether the days were accrued
under Harr-Wood or under Sunrise.At the May 20, 1996 meeting Blake proposed that the‚‚Loretto™™ schedule16be implemented as of May 20, 1996.The parties agree that for purposes of determining an em-
ployees length of service for vacation, the Blake proposal
contemplated using the employees date of hire under Harr-
Wood. According to the Respondent the reason for the May
20 effective date for the new vacation schedule was the Re-
spondent™s concern that if word got out that a new schedule
would be effective some time in the future, the employees
would rush to take the vacationtime accrued under the old
schedule prior to the new schedules effective date.The evidence indicates that the parties thought that agree-ment had been reached on the entire contract, pending settle-
ment of a pension matter. Barrett testified that counsel for
the Respondent, Robert Basso, at the May 20 meeting stated,
‚‚If we understand you [the Union] we have an agree-
ment.™™17The issue in dispute between the parties is whatwould be done about employees who had already accrued va-
cation under article 17.1(a) and the fourth tier of article
17.1(b). The Union maintains that the agreement was that
employees as of May 20, 1996, who had earned 25 days
under either 17.1(a) or (b) would waive accrued vacation in
excess of the Loretto schedule (20 days) that had not yet
been taken. Further that unpaid vacation days earned under
the Harr-Wood tenure would not be waived. According to
the Respondent, under its understanding of the agreement
employees with continuous service from 2 to 4 years and 6
to 9 years would also forfeit days as would those who had
accrued in excess of 20 days, and that unpaid vacation days
earned under Harr-Wood™s tenure would be waived.Basso testified that after Blake agreed to an effective dateof May 20, 1996, for the new schedule, he and Castaldo,
caucused and concluded that Blake™s vacation proposal
would enable the Respondent to agree to an 18-month wage
freeze, insurance premium increase, and other components ofthe economic package. Basso and Castaldo both testified thatBlake was asked to put the Union™s vacation proposal in
writing. Regarding this Blake testified. ‚‚I imagine they did,
I certainly didn™t do it myself though.™™ However, at the
hearing Blake also denied that they actually had asked him
to write the Respondent a letter stating what the vacation
proposal was.Castaldo testified that he received a letter from Blake onMay 23 or 24 regarding the vacation proposal stating that as
of May 20, 1996, section 17.1(a) would be deleted, 17.1(b)
would be the vacation schedule with a maximum of 4 weeks™
vacation, and those who had earned vacation and had not
taken it as of May 20, 1996, would be deemed to have
waived it. Basso testified that at a meeting with Castaldo on
June 11, 1996, he saw the Blake letter and commented,
‚‚Yep, that™s the deal.™™ The Respondent implemented the
new vacation schedule about June 1996 after allegedly re-
ceiving the Blake letter and also implemented an insurance
increase which was part of the economic package.18On May 23, 1996, Barrett sent a draft agreement to Bassofor review. By letter in response Basso revised the draft lan-
guage of the vacation article focusing on the elimination of
the fourth level of vacation benefits under paragraph 17.1(b)
of the Harr-Wood agreement. On June 10, 1996, a second
draft agreement was delivered to Basso who responded to the
Union that noting the complexity of the review process, spe-
cifically reserved the Respondent™s rights. On June 21, 1996,
Barrett sent a fax to Basso stating there was a problem with
the vacation agreement, stating that workers who earned less
than 20 days were told that they would lose up to 5 days.
Basso testified that he understood the fax to mean that 5
days were being taken from everyone. In Basso™s reply to
Barrett™s fax he referred to the Union™s ‚‚Fact Sheet™™ as to
what had been agreed to.19On August 5, 1996, Barrett again,wrote to Basso regarding vacation stating that the chief stew-
ard had been told that the Respondent™s manager, Gary
Ludwigsen, ‚‚fixed everyone™s vacation and all employees
lost 5 days.™™At the Respondent™s request, Basso, Castaldo, and Barrettmet on October 11, 1996, to discuss the vacation issue. At
the meeting the Respondent stated its understanding of the
vacation agreement. The Union disputed the Respondent™s
version of the proposal. Barrett testified that she did not con-
sider the October 11 meeting to be a negotiating session.
However, Basso testified that he and Castaldo were preparedVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00385Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20The Respondent maintains that even Beth Barrett did not havea clear understanding of the May 20 proposal. Barrett testified that
none of the time the Union agreed to waive or forfeit was accrued
by employees while working under Harr-Wood. However, on cross-
examination she admitted that with respect to some employees the
time to be forfeited may have been accrued under Harr-Wood. Later,
she contended that if an employee had to give back unpaid vacation
days (i.e., days accrued under Harr-Wood and taken off without pay)
they were ‚‚non-existent™™ days.21An adverse inference may properly be drawn regarding any mat-ter about which a witness is likely to have knowledge if a party fails
to call that witness to support its position and the witness may rea-
sonably be assumed to be favorably disposed to the party. Contrast
Goldsmith Motors Corp., 310 NLRB 1279 fn. 1 (1993); PropertyResources Corp. 285 NLRB 1105 fn. 2 (1987), enfd. 863 F.2d 964(D.C. Cir. 1988).Also, from the failure of a party to produce material witnesses orrelevant evidence without satisfactory explanation, the trier of the
facts may draw an inference that such testimony or evidence would
be unfavorable to that party. 7-Eleven Food Store, 257 NLRB 108(1981); Publishers Printing Co., 233 NLRB 1070 (1977); Martin Lu-ther King, Sr. Nursing Center, 231 NLRB 15 (1977).to negotiate the issue again but the Union broke off negotia-tions.On October 8, 1996, Barrett sent Basso a third agreement.Basso™s response by letter to Barrett noted his objections to
the proposed language regarding vacations as it did not alleg-
edly reflect the Blake proposal and the agreement of May 20,
1996. Both Castaldo and Basso testified that the Respondent
has always been willing to return to the bargaining table to
discuss the issue of vacations. It has been the Union™s posi-
tion that agreement on the vacation issue had already been
reached.Vacation schedules contemplate a period of time for theaccrual of the benefit followed by a period of time during
which the employee can take the vacation that has been ac-
crued. These time periods for the accrual and the taking of
vacation are tied to the employees individual anniversary
date. Therefore, when a vacation proposal includes a change
in the schedule of benefits as of a certain date, consideration
must be given to whether the change is to effect vacation al-
ready accrued under the old schedule and if so what the ef-
fect will be. The Respondent asserts that complications inher-
ent in understanding the proposals were illustrated during the
hearing by various examples posed to witnesses by counsel.
In this case the complication was compounded by the fact
that some of the vacation employees had accrued was earned
under Harr-Wood™s tenure and some earned under Sunrise™s
tenure. Thus, if some employees were to lose vacation days
earned under Harr-Wood, those days would not have been
‚‚paid™™ days.The new vacation schedule implemented by the Respond-ent in or about June 1996 took back accrued vacation days
from employees who had accrued 20 days or less of vaca-
tion. The Union by a series of letters notified the Respondent
that this was not what had been agreed to on May 20,
1996.20The General Counsel contends that there was a meet-ing of the minds on an agreement with respect to vacations.
The Respondent asserts that there was a misunderstanding
with respect to the Union™s May 20, 1996 vacation proposal.CredibilityAs to the credibility of the respective parties witnesses,after carefully considering the record evidence, I have based
my findings on my observation of the demeanor of the wit-
nesses, the weight of the respective evidence, established and
admitted facts, inherent probabilities, and reasonable infer-
ences which may be drawn from the record as a whole. GoldStandard Enterprises, 234 NLRB 618 (1978); V & W Cast-ings, 231 NLRB 912 (1977); Northridge Knitting Mills, 223NLRB 230 (1976). I tend to credit the account of what oc-
curred here as given by the General Counsel™s witnesses. Al-
though at times inconsistent their testimony was given in a
believable and forthright manner, and was generally corrobo-
rative of each others and with other evidence in the record.This is not to say that I totally disbelieve and discredit thetestimony of the Respondent™s witnesses, in some respect it
supported that given by the General Counsel™s witnesses. Of
additional significance in my credibility finding is the failure
of the Respondent to call Dawn Fiedler and James Donohue
as witnesses for the Respondent without explanation to cor-
roborate, clarify or rebut any of the testimony given here.21B. Analysis and Conclusions1. The unilateral reduction in Grinnell™s wagesSection 8(a)(5) and Section 8(d) of the Act oblige in em-ployer to bargain with the representative of its employees in
good faith with respect to ‚‚wages, hours and other terms and
conditions of employment.™™ NLRB v. Borg-Warner Corp.,356 U.S. 342 (1958); Fiberboard Corp. v. NLRB, 379 U.S.203 (1964). Section 8(a)(5) also obligates an employer to no-
tify and consult with a union concerning changes in wages,
hours, and conditions of employment before imposing such
changes without first giving the union an opportunity to bar-
gain about them. NLRB v. Katz, 369 U.S. 736 (1962); NLRBv. Pinkston-Hollar Construction Services, 954 F.2d 306 (5thCir. 1992). Such prior notice to the union must be timely so
that the union may have a reasonable opportunity to evaluate
the proposal and present a counterproposal before the change
takes place. E.g., M & M Contractors, 262 NLRB 1472(1982); Ciba-Geigg Pharmaceutical Division, 264 NLRB1013 (1982). To be timely, the notice must be given suffi-
ciently in advance of actual implementation of the change to
allow a reasonable opportunity to bargain. Ladies GarmentWorkers Union (McLaughlin Mfg. Corp.) v. NLRB, 463 F.2d907 (D.C. Cir. 1972); Medicenter Mid-South Hospital, 221NLRB 670 (1975). Notice of a fait accompli is not timely
notice. NLRB v. R.H. Belo Corp
., 411 F.2d 959 (5th Cir.1969), cert. denied 396 U.S. 1007 (1970). Where a union re-
ceives timely notice that the employer intends to change a
condition of employment, it must promptly request that the
employer bargain over the matter. Haddon Craftsman, 300NLRB 789 (1990); Jim Walter Resources, 289 NLRB 1441(1988); Clarkwood Corp., 233 NLRB 1172 (1977);Medicenter Mid-South Hospital, supra. However, if the no-tice is given in too short a time before implementation of the
change because the employer has no intention of changing its
mind, then the notice is nothing more than informing the
union of a fait accompli Ciba-Geigg Pharmaceutical Divi-sion, supra; Ladies Garment Workers Union (McLaughlinMfg., Corp.), supra.First, it should be noted that the status quo at the time ofthe unilateral reduction in the hourly wage of BernadetteVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00386Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 387SUNRISE NURSING HOME22The fait of Castaldo™s admission that the Respondent was notobliged to notify the Union of the changes in wages made at the Jan-
uary 18, 1996 meeting, and that some employees were directly noti-
fied beforehand that their salaries were going to be reduced, and that
Castaldo not only was angry at Perry for coming late to the meeting
but also because she raised the issue of the proposed reduction in
GPN salaries at the January 18 meting, coupled with the fact that
discussion of the subject was initiated by Perry at this bargaining
session, could possibly be construed to manifest an intent by the Re-
spondent to avoid its obligation to bargain about this altogether with
the Union, and supports the Union™s apparent belief that the Re-
spondent™s decision regarding this was a fact accompli.23The Board has held that a union must promptly request bargain-ing to avoid a waiver, and merely protesting the impending change
is not sufficient. Ciba-Geigy Pharmaceutical Division, supra;Clarkwood Corp., supra; American Buslines, Inc., 164 NLRB 1055(1967).24Donohue did not testify herein to clarify or contradict this andthe notes of Ayotte support this inference.Grinnell was that Grinnell was an ‚‚offscale™™ CNA. Such‚‚offscale™™ employees served under the Respondent™s tenure
and were recognized by it for more than 8 months prior and
paid at a rate above the pay scale for CNA™s as provided for
in the Harr-Wood agreement. A unilateral change in an es-
tablished practice affecting terms and conditions of employ-
ment without bargaining with the Union or with the Union
waiving its right to such bargaining would constitute a viola-
tion of the Act. Blue Circle Cement Co., 319 NLRB 661(1995). However, despite the fact that an employer may have
made a unilateral change in a mandatory subject of bargain-
ing, it is well settled that such action may be permissible if
the Union has waived its right to bargain over the particular
matter. But such waiver must be ‚‚clear and unmistakable.™™
Metropolitan Edison Co. v. NLRB, 460 U.S. 698 (1983).Merillat Industries, 252 NLRB 784 (1980); Murphy DieselCo., 184 NLRB 757 (1970), enfd. 454 F.2d 303 (7th Cir.1971).Section 8(a)(5) requires an employer, after reaching a deci-sion concerning a mandatory subject, to delay implementa-
tion thereof until after it had consulted with the bargaining
representative of its employees, but does not require that the
employer delay the decision-making process itself. MercyHospital of Buffalo, 311 NLRB 869 (1993); Haddon Crafts-man, supra; Lange Co., 222 NLRB 558 (1976).The General Counsel contends that the Respondent vio-lated Section 8(a)(5) by failing to give the Union timely no-
tice and an opportunity to bargain over its decision to reduce
the wages of Bernadette Grinnell. While the Union admits
that it made no request to bargain about this at the January
18, 1996 negotiation session, it did protest this decision and
offered as a reason for not requesting bargaining, that the
Respondent had already made its decision and such a request
would be futile.The Respondent asserts that the Union, in fact, had timelynotice of its intention to reduce the wages of Grinnell and
an opportunity to bargain about this but that the Union failed
to do so and thereby waived its right to bargaining. When
an employer notifies a union of proposed changes in the
terms and conditions of employment, it is incumbent on the
union to act with due diligence in requesting bargaining.
Haddon Craftsmen, supra; Jim Walter Resources, 289 NLRB1441 (1988); Kentron of Hawaii, 214 NLRB 834 (1974);NLRB v. Pinkston-Hollar Construction Services, 954 F.2d306 (5th Cir. 1992). Any less diligence amounts to a waiver
by the bargaining representative of its right to bargain. NLRBv. Pinkston-Hollar Construction Services, supra; Jim WalterResources, supra.In Pinkston-Hollar Construction Services, 312 NLRB 1004(1993), the Board, citing the standard set forth in NLRB v.Citizens Hotel Co., 326 F.2d 501 (5th Cir. 1964), and NaborsTrailers, 910 F.2d 268 (5th Cir. 1990), cert. granted 111S.Ct. 1680 (1991), cert. dismissed pursuant to Rule 46, 1125.
Ct. 8 (1992) stated:It is true, of course ... that an employer may make
changes without the approval of the union as the bar-
gaining agent. The union has no absolute veto power
under the Act. But there must be discussion prior to the
time the change is initiated. An employer must at least
inform the union of the proposed actions under cir-cumstances which afford a reasonable opportunity forcounter arguments or proposals.Thus, the Respondent must give the Union sufficient noticeand opportunity to bargain. Under the circumstances in the
case I do not believe the Respondent informed the Union of
its proposed action ‚‚under circumstances which afforded a
reasonable opportunity for counter arguments or proposals.™™After receiving notice on January 17 or 18, 1996, by twocertified nurses aides that their wages were to be reduced
Perry visited the Respondent™s administrator, James
Donohue, that day. Donohue showed Perry a list of employ-
ees who would be affected by wage reductions who werebeing paid as GPNs but who had not passed their licensing
exams for this position. Presumably Bernadette Grinnell™s
name was on that list. At the January 18, 1996 negotiation
session, Perry raised the issue of the proposed reduction in
‚‚GPN™™ salaries and angrily protested the Respondent™s in-
tended action, because the Respondent had failed to notify
the Union directly beforehand.22In response to Perry™s pro-test.23Edward Leffler, the Respondent™s own witness, testi-fied that he explained the rationale to the Union at this meet-
ing as being the Respondent™s reluctance to pay GPN wages
to employees functioning as nurses aides. This is consistent
with Barrett™s testimony that Leffler did not mention that the
Respondent would be reducing the wages of CNA™s or
‚‚offscale™™ employees. Leffler also stated that Perry seemed
to be confused about the Respondent™s intent regarding the
adjustment of the wages of the GPNs. Moreover, the notes
of the January 18, 1996 meeting reflect that Donohue stated
at this meeting that five employees were no longer recog-
nized as nurses unless they took their CNA board exams and
even then as CNAs they should not be paid as GPNs.
Grinnell was already a licensed CNA and, therefore, appar-
ently not one of the five employees who would be affected
by Donohue™s statement.24Thus, it appears from the record that the Respondent nevergave the Union clear and unequivocal notice that Grinnell™s
wages would be reduced at the January 18, 1996 bargaining
session since the Respondent announced at the meeting that
it would be reducing the wages of unlicensed GPNs, not
CNAs or ‚‚offscale™™ employees of which Grinnell was one.
Additionally, the Union could, therefore, make no proposals
regarding Grinnell, as it was unclear that Grinnell was in-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00387Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
25Contrast RBE Electronics of S.D., Inc., 320 NLRB 80 (1995);Haddon Craftsmen, Inc., supra; Clarkwood Corp., supra; AmericanBuslines, Inc., supra.cluded in the category of employees whose wages were tobe reduced. Also, the Respondent failed to provide the Union
with a list of the employees who would have their wages re-duced at the January 18, 1996 meeting. In fact, Perry testi-
fied that she had discussions with Donohue three or four
times after the January 18, 1996 meeting to find out about
the employees who were being affected by the wage reduc-
tion and why their wages were being adjusted.Additionally, it would be disingenuous for the Respondentto argue that the Union should have made proposals regard-
ing the reductions of any of the employees wages at the Jan-
uary 18, 1996 negotiating session in view of Leffler™s alleg-
edly asking the Union ‚‚whether or not they had any alter-
natives to this approach.™™ The Union had unexpectedly
learned of the Respondent™s decision on January 17 or 18,
but more likely at the January 18, 1996 meeting, and could
hardly be expected to make proposals or suggestions without
the benefit of considering the matter. Additionally, despite
the Respondent™s assertion that the matter was discussed for
an hour or more at the January 18 session, this is seemingly
contradicted by Ayotte™s notes from that session which sug-
gests that the matter was only discussed from 2:45 to 2:55
and the Respondent™s representatives quickly moved the dis-
cussion on to other items for negotiation. It can hardly be
said that the Union had a fair opportunity to bargain over the
proposed reductions at that meeting. A union must be given
a reasonably opportunity to evaluate and to present counter-
proposals before a change is implemented by an employer.
San Antonio Portland Cement, 277 NLRB 309, 310 (1985).The record also shows that Grinnell was directly informedby Director of Nursing Dawn Fiedler sometime between Jan-
uary 21 and 28, 1996, that her next week™s paycheck would
be reduced. She then advised Perry about this one day later
which would be sometime between that period. Grinnell™s
paycheck was actually reduced on January 28, 1996. It is
noteworthy that while Perry was having discussions with Ad-
ministrator Donohue about the wage reduction after January
18, 1996, the Respondent implemented the first wage reduc-
tion on January 21, 1996. Since Perry testified that she
learned about Grinnell™s wage reduction after the January 18
meeting, and Grinnell™s testimony that she informed Perry of
the change about one day after Fiedler told her that her wage
would be reduced as of the following week (January 21Œ28)
coupled with the fact that Grinnell™s wage was reduced on
January 28, then notice to the Union about the proposed re-
duction could be imputed not earlier than January 21. By this
time the Respondent had already implemented the first wage
reductions, thus implicitly indicating that its overall decision
to reduce the wages of the eight employees (including
Grinnell) was final as of January 21. Such notice then, given
when the Employer has no intention of changing its mind,
amounts to nothing more than informing a union of a fait
accompli. Ciba-Geigy Pharmaceutical Division, supra. Alsosee Intersystems Design Corp., 278 NLRB 759 (1956).In the absence of clear notice to the Union of an intendedchange, there is no basis on which to find that the Union
waived its right to bargain. Mercy Hospital of Buffalo, supra.Moreover, assuming arguendo that, as the Respondent as-serts, the Union had timely notice of Grnnell™s wage reduc-
tion as of January 18, 1996, it does not necessarily follow
that the Union had waived its right to bargain over the reduc-
tion when it failed to request bargaining before the changewas actually implemented on January 28.25First, it should benoted that the Board has held that a waiver of bargaining
rights is not to be lightly inferred and must be clearly and
unequivocally conveyed. Metropolitan Edison Co. v. NLRB,460 U.S. 698, 708 (1983); Caravelle Boat Co., 227 NLRB1355 (1977).At the January 18 session, Castaldo told the Union that theRespondent did not have to talk to the Union about the re-
duction in wages and Castaldo believed as late as June 1996
that the Respondent did not have to notify the Union before
the wages were changed. Also the record reflects an indica-
tion that the Respondent was less then forthcoming about ex-
pressing an interest in having the Union involved in this mat-
ter. The Union received its first notice about a change from
the employees and not from the Respondent. The Respondent
expressed no intent to involve the Union in this matter, until
the Union itself brought it up at the January 18 meeting. The
first reductions were implemented on January 21 and, there-
fore, it cannot be said from the record that the Union was
‚‚sitting on its hands™™ in the matter. The Board has found
that a Union which, faced with an employer who manifests
a refusal to bargain, does not request bargaining over a uni-
lateral change cannot be said to have waived its right to do
so.Intersystems Design Corp., 278 NLRB 759, 760 (1986),Insulating Fabricators, Inc., 144 NLRB 1325, 1331Œ1333(1963).As the Court of Appeals for the Fifth Circuit stated in GulfStates Mfg. v. NLRB, 704 F.2d 1390 (5th Cir. 1983):It is ... well established that a union cannot be held
to have waived bargaining over a change that is pre-
sented as a fait accompli .... 
‚‚An employer must atleast inform the union of its proposed actions under cir-
cumstances which afford a reasonable opportunity for
counter arguments or proposals.™™ ... Notice of a fait

accompli is simply not the sort of timely notice upon
which the waiver defense is predicated.This is applicable to what occurred in this case.From the record evidence in this case, I find and concludethat when the Respondent unilaterally changed the pay rate
of Bernadette Grinnell without prior timely notice to the
Union and without affording the Union an opportunity to
bargain with the Respondent with respect to this conduct, the
Respondent has been failing and refusing to bargain collec-
tively with the exclusive collective-bargaining representatives
of its employees in violation of Section 8(a)(1) and (5) of
the Act.2. The ‚‚Take Back™™ of accrued vacationThe amended consolidated complaint alleges that the Re-spondent on or about June 20, 1996, unilaterally took back
accrued vacation days from bargaining unit employees with-
out prior notice to the Union and without affording the
Union an opportunity to bargain with the Respondent with
respect to this conduct in violation of Section 8(a)(1) and (5)
of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00388Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 389SUNRISE NURSING HOME26It should be noted that the credited evidence shows that the Re-spondent believed that at the May 20, 1996 negotiation session the
parties had reached an agreement including the vacation issue. It is
the Respondent™s contention then that there was a misunderstanding
on its part as to what the agreement on this issue was and that no
meeting of the minds occurred.27The letter of agreement sent by the Union to the Respondentsimilarly states that ‚‚Employees who have not used vacation days
on or before May 20, 1996, under the former vacation schedule will
be deemed to have waived such unused vacation in excess of twenty
(20) days.™™28In its October 1, 1996 response to the Union™s September 24,1996 vacation proposal Basso noted that ‚‚Employees who have not
used-up vacation days under the previous Schedule, practice or pol-
icy for the period April 21, 1995 to April 28, 1996 will be deemed
to have waived such unused vacation.™™ This is a drastic change from
the language used by Basso previously in his understanding of what
was agreed to. Also the Respondent points to the Union™s ‚‚Fact
Sheet™™ as in some way supporting its contentions. The ‚‚Fact Sheet™™
states that, ‚‚Employees who have taken scheduled vacation days in
excess of twenty (20) days prior to May 20, 1996 shall not be penal-
ized. Employees who have not used vacation days on or before May
20, 1996, under the former schedule will be deemed to have ....™™
The sentence is unfinished and thus ambiguous. It can be completed
to read ‚‚waived those vacation days,™™ or completed to read
‚‚waived vacation days in excess of twenty (20) days.29The facts in the case cited by the Respondent in its brief to sup-port its position here, Cherry Valley Apartments, 292 NLRB 38(1989), are quite different than those present in the instant case. As
the Board stated in Cherry Valley, ‚‚Accordingly, in the light of thedoubts raised by the confusion in the record, we find that the Gen-
eral Counsel has failed by a ponderance of the evidence to establish
that there was a meeting of the minds between the Union and Re-
spondent with respect to all the terms of a collective-bargaining
agreement.™™ There was no such ‚‚doubts raised by the confusion in
the record™™ in the present case.The General Counsel asserts that the parties reached ameeting of the minds on vacation waiver at the May 20,
1996 negotiation session. The Respondent maintains that
there was a misunderstanding with respect to the Union™s
May 20 vacation proposal and no meeting of the minds took
place on this issue.Once an agreement is reached by the parties, they are obli-gated to abide by the terms of the agreement even though
those terms have not been reduced to writing. H.J. Heinz
v. NLRB, 311 U.S. 514 (1941). The existence or nonexist-ence of an agreement, and what the terms are, if one is foundto exist, are questions of fact. Metro Medical Group, 307NLRB 1184 (1992); NLRB v. Electrical Workers IBEWLocal 22, 748 F.2d 348 (8th Cir. 1984).The legal principles applicable are well settled. A collec-tive-bargaining agreement is formed only after a ‚‚meeting of
the minds™™ on all substantive issues and material terms of
the contract. Intermountain Rural Electric Assn., 309 NLRB1189 (1992). The question of contract formation is based on
the parties™ expressed intentions regarding the terms of a col-
lective-bargaining agreement, and this is true regardless of
whether a document has yet been signed. The General Coun-
sel bears the burden of proving whether the requisite meeting
of the minds has occurred. Kelly™s Private Car Service, 289NLRB 30 (1988), and cases cited there, enfd. 919 F.2d 839
(2d Cir. 1990). Here, the General Counsel must establish by
a preponderance of the evidence that there was a meeting of
the minds between the Union and the Respondent with re-
spect to the vacation proposal. Cherry Valley Apartments,292 NLRB 38 (1988).It is the position of the General Counsel that the partiesagreed on May 20, 1996, to the Loretta Heights vacation
schedule and that only employees earning in excess of 20
days would waive accrued vacation. I believe that the record
evidence supports this contention.26For example, in responseto Barrett™s first draft of the vacation schedule (which did not
contain language regarding the waiver), Basso on May 29,
1996, wrote that Barrett™s proposed language ‚‚[did] not ac-
curately reflect the May 20, 1996 vacation settlement.™™ Spe-
cifically, with respect to the waiver, Basso suggested lan-
guage stating that employees who had not used vacation days
accrued under the old schedule ‚‚will be deemed to have
waived vacation in excess of 20 days.™™27This made no dif-ferentiation between paid or unpaid accrued vacation or vaca-
tion accrued under Harr-Wood or Sunrise™s tenure. More-
over, both Barrett and Blake testified unequivocally that the
Union did not forfeit vacation for employees earning 20 days
or less and Barrett maintained this position throughout her
correspondence to the Respondent. Seemingly, the Respond-
ent at first agreed with the Union™s position, then changed
its mind asserting in its brief that ‚‚In sum, the evidence onthe whole is that there was a misunderstanding with respectto the Union™s May 20th vacation proposal.™™28Additionally, after the Respondent had unilaterally imple-mented the vacation waiver as it alleges was agreed to, Bar-
rett reported to Basso by fax that a problem had arisen with
its implementation in that ‚‚G. Ludwigsin [a Manager] has
told workers who earned less than 20 days, they also loss up
to 5 days.™™ Basso responded ‚‚this is not correct, I do not
know where Gary L. got this from.™™ This would imply that
it was not agreed that employees who had earned 20 days
or less of vacation would waive that vacation. There is no
credible evidence in the record that the Union ever agreed
to the vacation waiver that was implemented by the Re-
spondent (to the extent that vacation was taken from those
who had earned 20 days or less).From all of the above, I find and conclude that the Unionand the Respondent had a ‚‚meeting of the minds™™ on the
issue of the vacation planŠincluding an agreement that only
employees earning in excess of 20 days would waive their
accrued vacation.29The Respondent™s claim that there was amisunderstanding with respect to the Union™s May 20, 1996
vacation proposal is unavailing. Not only does the documen-
tary evidence prove otherwise, but claimed misunderstanding
of the proposal, in light of the evidence of a meeting of the
minds, will not defeat a finding that agreement was reached.
Langston Cos., 304 NLRB 1022, 1046 (1991). The same hasbeen found by the Board, where one party claims that it mis-
takenly agreed to a provision. Los Angeles Local, AmericanFederation of Television & Radio Artists, 310 NLRB 1039(1993). By the unilateral ‚‚take back of accrued vacation
days from bargaining unit employees after agreement had
been reached on the vacation issue™™ the Respondent has
thereby failed and refused to bargain collectively with the ex-
clusive collective-bargaining representative of its employees
in violation of Section 8(a)(1) and (5) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00389Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30As the Board stated in Transit Services Corp., 312 NLRB 477,483 (1993), while a withdrawal of a previously agreed proposal is
not necessarily violative of the Act or indicative of bad faith, Du-buque Packing Co., 287 NLRB 499 (1987); Reliable Tool Co., 268NLRB 101 (1983); NLRB v. Tomco Communications, 567 F.2d 871(9th Cir. 1978); Food Services Co., 202 NLRB 790 (1973), such awithdrawal will be considered unlawful and designed to frustrate
bargaining unless the Employer demonstrates that it had good cause
for the withdrawal of proposals to which it had previously agreed.
Natico, Inc., 302 NLRB 668 (1991); Arrow Sash & Door Co., 281NLRB 1108 fn. 2 (1980); Northwest Pipe & Casing Co., 300 NLRB726 (1990); NLRB v. F.Strauss & Sons, Inc
., 536 F.2d 60 (5th Cir.1976); Mead Corp., 256 NLRB 686 (1981), enfd. 697 F.2d 1013(11th Cir. 1983).IV. THEEFFECTSOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth in section III,above, found to constitute unfair labor practices occurring in
connection with the operations of the Respondent described
in section I, above, have a close, intimate, and substantial re-
lationship to trade, traffic, and commerce among the several
States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow thereof.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act.Having found that the Respondent unilaterally and unlaw-fully changed the pay rate of Bernadette Grinnell without
prior timely notice to the Union and without affording the
Union an opportunity to bargain with the Respondent with
respect to this conduct, the Respondent shall be ordered to
rescind the change in her pay rate and make Bernadette
Grinnell whole for any loss of earnings or other benefits by
reason of the change in her wage rate in accordance with the
Board™s decision in F.W. Woolworth Co
., 90 NLRB 289(1950), with interest computed as in New Horizons for theRetarded, 283 NLRB 1173 (1987). See also Florida SteelCorp., 231 NLRB 651 (1977), and Isis Plumbing Co., 138NLRB 716 (1962). The Respondent shall also be ordered to
bargain with the Union as to any proposed reduction in
Grinnell™s wage rate thereafter.Having found that the Respondent unilaterally and unlaw-fully took back accrued vacation days from bargaining unit
employees without prior notice to the Union and after agree-
ment had been reached by the parties on this issue, the Re-
spondent shall be ordered to adhere to the terms of the vaca-
tion waiver agreed to by the parities as found here by me.30The Respondent shall also be ordered to make whole em-
ployees for any loss of earnings and benefits occasioned by
reason of the Respondent™s unlawful take back of accrued
vacation days in accordance with the Board™s decision in
F.W. Woolworth Co
., 90 NLRB 289 (1950), with interestcomputed as in New Horizons for the Retarded, 283 NLRB1173 (1987). See also Florida Steel Corp., 231 NLRB 651(1977), and Isis Plumbing Co., 138 NLRB 716 (1962).The Respondent in its brief asserts that ‚‚Even if it werefound hat the employer violated Section 8(a)(5) a make
whole remedy would not be warranted as the violation would
be at most a technical one as Sunrise did bargain in goodfaith over the vacation issue.™™ I do not agree that the viola-tion here was a mere technical one. As to the Respondent™s
request for it to recover the additional insurance premiums
paid ‚‚under the assumption that the vacation component of
the economic package would result in the waiver of vacation
days both paid and unpaid that exceeded the Loretto sched-
ule, I believe that that issue was inherently disposed of
above.™™ However, the Respondent is free to raise this issue
as part of its case at the compliance stage of these proceed-
ings.Moreover, the evidence herein indicates that the partiesreached agreement on all other issues of a collective-bargain-
ing agreement conditioned on a certain guarantee to be fur-
nished by the Union™s pension fund. As to these agreements
the Respondent would not be privileged to withdraw any of
those reached with the Union at the May 20, 1996 bargaining
session.Because of the nature of the unfair labor practices herefound, and in order to make effective the interdependent
guarantees of Section 7 of the Act, I shall recommend that
the Respondent be ordered to refrain from in any like or re-
lated manner abridging any of the rights guaranteed employ-
ees by Section 7 of the Act. The Respondent should also be
required to post the customary notice.CONCLUSIONSOF
LAW1. The Respondent, Sunrise Nursing Home, Inc., is andhas been at all times material herein an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act, and a health care institution within the meaning
of Section 2(14) of the Act.2. Sunrise Nursing Home, Inc. is a successor to Harr-Wood Nursing Home.3. Local 200A, Service Employees International Union isa labor organization within the meaning of Section 2(5) of
the Act.4. The following employees of the Respondent constitutea unit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act.All regularly scheduled full-time and part-time serviceand maintenance employees, technical and clerical em-
ployees employed by the Respondent, excluding all pro-
fessional, managerial and confidential employees,
guards and supervisors as defined in the Act, as amend-
ed.5. At all times material here and since April 21, 1995, theUnion has been the exclusive collective-bargaining represent-
ative of the Respondent™s employees in the above unit.6. On or about January 29, 1996, the Respondent unlaw-fully unilaterally changed the pay rate of employee Berna-
dette Grinnell without prior timely notice to the Union and
without affording the Union an opportunity to bargain with
the Respondent with respect to this conduct in violation of
Section 8(a)(1) and (5) of the Act.7. In or about June 1996, the Respondent unlawfully uni-laterally took back accrued vacation from bargaining unit
employees which was not in excess of 20 days in violation
of Section 8(a)(1) and (5) of the Act.8. The aforesaid unfair labor practice affect commercewithin the meaning of Section 2(6) and (7) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00390Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
 391SUNRISE NURSING HOME31If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.32If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended31ORDERThe Respondent, Sunrise Nursing Home, Inc., Oswego,New York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Unilaterally changing the pay rate of BernadetteGrinnell without prior timely notice to the Union and without
affording the Union an opportunity to bargain with the Re-
spondent with respect to this conduct.(b) Unilaterally taking back accrued vacation from bar-gaining unit employees which was not in excess of 20 days.(c) In any like or related manner interfering, with restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the unilateral change in the pay rate of Berna-dette Grinnell and make her whole for any loss of earnings
and other benefits suffered by her as a result of such change
in the manner set forth in the remedy section of this deci-
sion.(b) Adhere to the parties agreement with respect to the va-cation waiver in excess of 20 days and make whole unit em-
ployees from any loss of earnings or other benefits suffered
by them as a result of the Respondent™s unilateral take back
of such vacation days not in excess of 20 days in the manner
set forth in the remedy section of the decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to Bernadette Grinnell™s wage
change and the Respondent™s take back of vacation days of
unit employees not in excess of 20 days and within 3 days
thereafter notify Grinnell and the employees in writing that
this has been done and that the Respondent™s unlawful ac-
tions will not be used against them respectively.(d) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amount of backpay due under the
terms of this Order.(e) Within 14 days after service by the Region, post at itsfacility in Oswego, New York, copies of the attached notice
marked ‚‚Appendix.™™32Copies of the notice, on forms pro-vided by the Regional Director for Region 3, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent and maintained for 60 consecu-
tive days in conspicuous places including all places where
notices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other mate-rial. In the event that, during the pendency of these proceed-ings, the Respondent has gone out of business or closed the
facility involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the notice
to all current employees and former employees by the Re-
spondent since March 18, 1996.(f) Within 14 days after the service by the Region, filewith the Regional Director for Region 3, a sworn affidavit
of a responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to com-
ply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
unilaterally change the wage rate of Berna-dette Grinnell without timely notice to the Union and without
affording the Union an opportunity to bargain with us with
respect to this conduct.WEWILLNOT
unilaterally take back from employees ac-crued vacation not in excess of 20 days.WEWILLNOT
in any like or related manner, restrain, orcoerce our employees in the exercise of the rights guaranteed
them by Section 7 of the Act.WEWILL
rescind the unilateral change in the pay rate ofBernadette Grinnell and make her whole for any loss of earn-
ings and other benefits suffered by her as a result of our un-
lawful action plus interest.WEWILL
adhere to our agreement with the Union with re-spect to the vacation waiver of 20 days and make whole unit
employees for any loss of earnings or other benefits suffered
by them as a result of our unilateral take back of such vaca-
tion days not in excess of 20 days, plus interest.WEWILL
, within 14 days from the date of the Board™sOrder, remove from our files any reference to the unlawful
unilateral change in the pay rate of Bernadette Grinnell, and
the unilateral take back of accrued vacation days from bar-
gaining unit employees, and WEWILL
within 3 days there-after, notify them in writing that this has been done and that
it will not be used against them in any way.SUNRISENURSINGHOME, INC.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00391Fmt 0610Sfmt 0610D:\NLRB\325.043APPS10PsN: APPS10
